Exhibit 10.49

Execution Copy

AMENDMENT NO. 3

TO

TRADEMARK LICENSE AGREEMENT

THIS AMENDMENT TO TRADEMARK LICENSE AGREEMENT is made and entered into on this
14th day of January, 2011 by and among SPTC DELAWARE, LLC, a Delaware limited
liability company (as assignee of SPTC, Inc., a Delaware corporation) (“SPTC”)
and SOTHEBY’S, a Delaware corporation, as successor by merger to SOTHEBY’S
HOLDINGS, INC., a Michigan corporation (“Holdings”), on the one hand, and
REALOGY CORPORATION, a Delaware corporation, as successor to CENDANT
CORPORATION, a Delaware Corporation (“Parent”) and SOTHEBY’S INTERNATIONAL
REALTY LICENSEE CORPORATION (f/k/a Monticello Licensee Corporation), a Delaware
corporation (“Licensee”). Capitalized terms used herein and not defined herein
shall have the meaning ascribed to such terms in the License Agreement (as
defined below).

WHEREAS, SPTC, Holdings, Parent and Licensee entered into that certain Trademark
License Agreement on February 17, 2004, as amended (the “License Agreement”);
and

WHEREAS, the parties hereby desire to amend the License Agreement to add the
country of Australia to the Territory on the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

1. Addition of Australia to the Territory. The country of Australia is hereby
added to the Territory.

1.1 Amendment of Schedule C. Schedule C is hereby amended by adding the country
of Australia as part of the Territory.

2. Sharing of Development Fees for Australia. In the event that an initial
franchise fee or development fee (“Development Fee”) is paid to the Licensee
Group in connection with the grant of a master franchise or subfranchise
agreement for the country of Australia as permitted under Subsection 7.2(a) of
the License Agreement, the Licensee Group shall pay to Licensor an amount equal
to 75% of such Development Fees until Licensor is paid $500,000, and 25% of such
Development Fees thereafter. All payments to Licensor shall be made on the 15th
Business Day after the end of the calendar month in which such Development Fees
are received by the Licensee Group.



--------------------------------------------------------------------------------

3. Use of abbreviation SIR. The parties acknowledge that Licensor has approved
the use of the abbreviation “SIR” in a mobile device application. Hereafter, the
parties will memorialize any authorized future uses of the “SIR” abbreviation
for products or services in writing (e-mail or otherwise) but such
authorizations need not be included in a formal amendment to the License
Agreement.

4. Miscellaneous.

3.1 Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which, when taken together
shall constitute one and the same agreement.

3.2 Heading. The headings herein are for convenience purposes only, do not
constitute a part of this Amendment and shall not be deemed to limit or affect
any of the provisions of this Amendment.

3.3 License Agreement. This Amendment shall operate as an Amendment to the
License Agreement. Except as expressly provided herein, the License Agreement is
not amended, modified or affected by this Amendment, and the License Agreement
and the rights and obligations of the parties hereto thereunder are hereby
ratified and confirmed by the parties hereto in all respects.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

SPTC DELAWARE, LLC By:   /s/ William S. Sheridan Name:   William S. Sheridan
Title:   Vice President and Treasurer SOTHEBY’S By:   /s/ Henry Howard-Sneyd
Name:   Henry Howard-Sneyd Title:   Executive Vice President REALOGY CORPORATION
By:   /s/ Dave Weaving Name:   Dave Weaving Title:   Executive Vice President
and Chief Administrative Officer SOTHEBY’S INTERNATIONAL REALTY LICENSEE
CORPORATION By:   /s/ Dave Weaving Name:   Dave Weaving Title:   Authorized
Person